Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 22, 1978, convicting him of criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress certain evidence. By order dated August 6, 1979 this court reversed the judgment, on the law, granted the motion to suppress and dismissed the indictment (People v Benjamin, 71 AD2d 857). On November 18, 1980 the Court of Appeals reversed the order of this court and remitted the case to this court for consideration of the facts (51 NY2d 267). Judgment affirmed. (See People v De Jesus, 55 AD2d 196.) Titone, J.P., Mangano, Cohalan and Margett, JJ., concur.